Citation Nr: 0833111	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected depressive disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
2002 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  In his April 2005 application, the 
veteran claimed service connection for depression, headaches, 
gastroesophageal reflux disease (GERD), and low back 
disability.  

A January 2006 rating decision granted service connection for 
a depressive disorder and assigned a 10 percent evaluation 
effective on March 18, 2005, and denied service connection 
for headaches, GERD and low back disability.  A notice of 
disagreement was received by VA in March 2006.  

An October 2006 Decision Review Officer's decision granted 
service connection for low back strain, 10 percent disabling, 
and for GERD, noncompensably disabling; these ratings were 
effective on March 18, 2005.  Consequently, the issues of 
service connection for low back disability and GERD are no 
longer part of the veteran's appeal.  

The October 2006 decision also granted a 30 percent rating 
for service-connected depressive disorder, effective March 
18, 2005.  The veteran continued his appeal for an initial 
rating in excess of 30 percent for service-connected 
depressive disorder.  

The veteran withdrew his claim for service connection for 
headaches, secondary to his service-connected depressive 
disorder, in his January 2007 Substantive Appeal.  



FINDING OF FACT

The manifestations of the service-connected depressive 
disorder do not include a flattened affect, circumstantial or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment and abstract thinking.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for depressive disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9434 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In May 2006, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish an increased rating for a 
depressive disorder.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No pertinent private evidence was 
subsequently added to the claims file.  

The Board notes that the veteran was informed in the May 2006 
letter that an appropriate disability rating and effective 
date would be assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves an initial rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examinations were 
conducted in November 2005 and August 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

A 30 percent evaluation for depressive disorder is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

A 50 percent evaluation for depressive disorder is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for depressive disorder requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 is defined as some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  

A GAF of 71 to 80 means that id symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after a family 
argument) with no more than slight impairment in social, 
occupational, or school functioning ( e.g., temporarily 
falling behind in schoolwork).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The veteran asserts that his service-connected depressive 
disorder is severe enough to warrant a rating in excess of 30 
percent.  

VA treatment records dated from April through September 2005 
reveal that the veteran's major depressive disorder was 
considered mild in May 2005.  GAF scores ranged from 62 to 
70.  

When examined for VA purposes in November 2005, the veteran 
was fully oriented, and his speech was logical and coherent.  
There were no delusions or thought disorder.  He did not have 
suicidal or homicidal ideation.  His mood was low.  His 
judgment was fair; he had little insight.  The diagnosis was 
that of depressive disorder, not otherwise specified.  His 
GAF score was 65.  

VA treatment records from December 2005 through July 2006 
reveal GAF scores of 60.  The veteran's depressive disorder 
was considered to be in partial remission in April 2006.  

On psychiatric evaluation for VA purposes in August 2006, it 
was reported that the veteran was fully oriented and had good 
personal hygiene.  He was taking courses at a Community 
College.  He was living with his girl friend and her parents.  
He was taking medication and receiving outpatient treatment 
for his psychiatric disorder.  He had no thought disorder or 
problem with hallucinations.  Is affect was mildly depressed, 
and his mood was low.  He noted crying spells.  He denied 
suicidal or homicidal ideations.  He had some insight into 
his condition, and his judgment was fair.  The diagnosis was 
that of major depression, recurrent, without psychotic 
features.  GAF was 60.  

VA treatment records from August 2006 through January 2007 
reveal GAF scores of 65.  

Based on the evidence of record, the Board concludes that the 
symptomatology of the veteran's service-connected depressive 
disorder does not meet the criteria for an initial rating 
higher than 30 percent because such psychiatric factors as 
flattened affect, circumstantial or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, memory impairment, impaired judgment and 
abstract thinking are not demonstrated.  38 C.F.R. § 4.7 
(2007).  

Moreover, the veteran's GAF scores, which range from 62 to 
70, are indicative of mild psychiatric symptoms, or some 
difficulty in social, occupational, or school functioning in 
a person who is generally functioning pretty well and has 
some meaningful interpersonal relationships.  

Consequently, an initial evaluation in excess of 30 percent 
for service-connected depressive disorder is not warranted.  

The Board has considered whether the increased rating issue 
on appeal should be referred to the Director of the 
Compensation and Pension Services for extra-schedular 
consideration.  An extraschedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  

While the above analysis certainly reveals some impairment in 
earning capacity due to depressive disorder, as evidenced by 
the rating assigned to the disability, marked interference 
with employment has not been shown nor has the veteran been 
hospitalized for his depressive disorder.  

The Board finds nothing in the record that may be termed so 
exceptional or unusual as to warrant an extraschedular 
rating.  Therefore, the RO's determination not to refer this 
case for extra-schedular consideration was appropriate.  

Finally, in reaching the decision that an initial rating in 
excess of 30 percent is not warranted, the doctrine of 
reasonable doubt was considered.  However, as the 
preponderance of the evidence is against a rating in excess 
of that granted by this decision, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial evaluation in excess of 30 percent for the 
service-connected depressive disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


